*133The opinion of the court was delivered by
Dixon, J.
An ordinance of Atlantic Oityr, passed July 14th, 1902, made it unlawful for any person to conduct a store where goods are sold at auction unless a certain license fee had been paid, and further -provided that the license fee should be due and payable on the 1st day of June in each year.
On August 23 st, 1902, proceedings were instituted against the present prosecutor for conducting such a store without having paid the license fee, and thereupon he was convicted.
By the very terms of the ordinance a license fee does not become due and payable until June 1st, 1903, and therefore this conviction must be set aside, with costs.